FILED
                            NOT FOR PUBLICATION                             OCT 05 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


In re: LORECE WRIGHT,                            No. 14-56852

          Debtor.                                D.C. No. 2:11-cv-10248-CAS
______________________________

ANTHONY WRIGHT, Sr.,                             MEMORANDUM*

              Appellant,

 v.

BAYVIEW LOAN SERVICING, LLC, a
limited liability company; et al.,

              Appellees.


                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding

                           Submitted September 27, 2016 **

Before:      TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Anthony Wright, Sr. appeals pro se from the district court’s order dismissing

for failure to prosecute Lorece Wright’s appeal from the bankruptcy court’s order

granting summary judgment. We have jurisdiction under 28 U.S.C. § 158(d). We

review for an abuse of discretion. Morrissey v. Stutville (In re Morrissey), 349

F.3d 1187, 1190 (9th Cir. 2003). We affirm.

      The district court did not abuse its discretion in dismissing Lorece Wright’s

bankruptcy appeal for failure to prosecute because it warned her that a failure to

file an opening brief on her own behalf would result in dismissal, gave her a 30-

day extension of time to obtain counsel or file her opening brief, and did not

dismiss the appeal until two years after she failed to submit her opening brief. See

Moneymaker v. CoBen (In re Eisen), 31 F.3d 1447, 1451 (9th Cir. 1994)

(discussing factors courts must consider when deciding whether to dismiss for

failure to prosecute).

      Because we affirm the district court’s dismissal for failure to prosecute, we

do not consider Lorece Wright’s challenges to the bankruptcy court’s orders

granting summary judgment. See In re Morrissey, 349 F.3d at 1190.

      We reject as without merit Lorece Wright’s contentions that the bankruptcy

court lacked jurisdiction




                                          2                                      14-56852
      Lorece Wright’s requests, set forth in the opening and reply briefs, are

denied.

      AFFIRMED.




                                         3                                       14-56852